07/11/2017


                                       DA 16-0765

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      2017 MT 173N



IN THE MATTER OF:

K.A.P. and A.R.P.,

            Youths in Need of Care.


APPEAL FROM:         District Court of the Eleventh Judicial District,
                     In and For the County of Flathead, Cause Nos. DN 15-097A and DN 15-099A
                     Honorable Amy Eddy, Presiding Judge


COUNSEL OF RECORD:

             For Appellant:

                     Shannon Hathaway, Montana Legal Justice, PLLC, Missoula, Montana

             For Appellee:

                     Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                     Attorney General, Helena, Montana

                     Edward J. Corrigan, Flathead County Attorney, Anne Lawrence, Deputy
                     County Attorney, Kalispell, Montana



                                                  Submitted on Briefs: June 14, 2017

                                                             Decided: July 11, 2017


Filed:

                     __________________________________________
                                          Clerk
Justice Dirk M. Sandefur delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     M.P., the birth father of K.A.P. and A.R.P., appeals from the Montana Eleventh

Judicial District Court’s order terminating his parental rights. M.P. asserts that the District

Court’s refusal to grant a continuance on the eve of the termination hearing violated his

right to due process and deprived him of the fundamental right to parent his children.

¶3     At the time of the hearing, M.P. was incarcerated following his May 2016 arrest for

assaulting the birth mother of K.A.P. and A.R.P. He was sentenced to the Montana State

Prison (MSP) for three years on June 16, 2016. The Department of Public Health and

Human Services (DPHHS) first notified M.P. of its intent to file a petition to terminate his

parental rights on July 22, 2016, but it did not actually file the petition until August 15,

2016. M.P. was served on August 18, 2016. Upon DPHHS’s motion, the District Court

continued the termination hearing to September 16, 2016. The day before the hearing,

M.P.’s counsel filed a last-minute motion for a continuance on the asserted ground that she

had not yet discussed the hearing with M.P. The motion explained that counsel was unable

to reach him despite multiple attempts to contact him through the Department of

Corrections staff at his DOC Boot Camp placement.


                                              2
¶4       The District Court took up the motion at the beginning of the scheduled hearing. In

response to questions from the District Court, M.P.’s attorney verified that she had not

communicated with M.P. since his transfer from the county detention center to MSP. The

Montana DPHHS child protection specialist assigned to administer the youth in need of

care case testified at the hearing that she could not verify counsel’s claim that M.P. was

placed in the Boot Camp program. The record contains no explanation of why participation

in Boot Camp would render M.P. unable to respond to counsel’s asserted contact attempts

or why counsel could not sooner have sought relief from the court upon reasonable

diligence.

¶5       The right to parent is a fundamental liberty interest protected by federal and

Montana constitutional rights to due process. In re L.V.-B., 2014 MT 13, ¶ 15, 373 Mont.
344, 317 P.3d 191 (citing U.S. Const. amend. XIV; Troxel v. Granville, 530 U.S. 57, 65,

120 S. Ct. 2054, 2061 (2000)). In a proceeding to terminate parental rights, the State must

provide the parent whose rights are at stake with reasonable notice and opportunity to be

heard.    L.V.-B., ¶ 15. We review a district court’s decision on whether to grant a

continuance in an abuse and neglect action for an abuse of discretion. In re H.E., 2002 MT
257, ¶ 25, 312 Mont. 182, 59 P.3d 29 (citing In re R.F., 2001 MT 199, ¶ 24, 306 Mont. 270,

32 P.3d 1257). The court must “consider whether the movant has shown good cause and

whether the continuance would be in the furtherance of justice.” H.E., ¶ 25 (citing R.F.,

¶ 24); accord § 25-4-503, MCA.

¶6       On appeal, M.P. does not fault the pre-hearing notice provided to him by the State

in advance of the termination hearing, but asserts the District Court deprived him of due
                                              3
process by declining to postpone the hearing. To justify the requested continuance, M.P.

had to show good cause why he was unable to attend despite the sufficient advance notice

afforded. See § 25-4-503, MCA. Through counsel who asserted that she had no contact

with him, M.P. premised his showing of good cause on two asserted facts: first, that he was

actually participating in the Boot Camp program, and second, that he was completely

incommunicado in that placement. Even if the District Court accepted counsel’s assertion

as sufficient proof of the first fact, nothing in the record supports the second. M.P. failed

to show good cause for the requested continuance. The District Court did not abuse its

discretion in denying M.P.’s last-minute motion to continue the termination hearing. We

affirm.

¶7        We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.



                                                   /S/ DIRK M. SANDEFUR

We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON




                                               4